NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTIN BETTWIESER,                              No. 17-35631

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00493-EJL-REB

 v.
                                                MEMORANDUM*
BILLY GANS, AKA William Gans, AKA
Billy Gantz; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Martin Bettwieser appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Freedom of Information Act

(“FOIA”) and Privacy Act. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
987, 989-90 (9th Cir. 2016) (summary judgment); Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011) (dismissal under Fed. R. Civ. P.

12(b)(6)). We affirm.

      The district court properly granted summary judgment for the United States

Postal Service because Bettwieser failed to raise a genuine dispute of material fact

as to whether he submitted a request under FOIA and the Privacy Act. See 39

C.F.R. § 265.7(a)(1)-(2) (2015) (describing requirements for submitting a FOIA

request); 39 C.F.R. § 266.6(a) (2015) (describing requirements for submitting a

Privacy Act request).

      The district court properly dismissed the individual defendants because

individuals are not proper defendants in a FOIA or Privacy Act action. See Drake

v. Obama, 664 F.3d 774, 785 (9th Cir. 2011) (“FOIA does not apply to any of the

Defendants because they are all individuals, not agencies.”); Rouse v. U.S. Dep’t of

State, 567 F.3d 408, 413 n.3 (9th Cir. 2009) (“Privacy Act only permits suits

against an ‘agency.’”).

      We reject as without merit Bettwieser’s contentions concerning discovery,

default judgment, the representation of defendants by the Office of United States

Attorneys, and Bivens remedies.

      We do not consider matters not specifically and distinctly raised and argued




                                          2                                     17-35631
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  17-35631